PER CURIAM.
Petitioner seeks a Writ of Mandamus directed to Respondent trial judge to require the trial court to give the parties adequate notice of the trial date as required by Florida Rule of Civil Procedure 1440(c).
We “requested” responses from any and all parties. Having received a response only from the defendant in the trial court which agreed with petitioner that the notice was inadequate and prejudiced the parties, we grant the Writ of Mandamus and direct the trial court to furnish notice of trial to the parties in accordance with the referenced rule.
DOWNEY, BERANEK and HURLEY, JJ., concur.